Filed 5/6/15 In re Nevaeh G. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA


In re Nevaeh G., a Person Coming Under
the Juvenile Court Law.
                                                                 D066746
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J517189)
         Plaintiff and Respondent,

         v.

REBECCA G.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Michael J.

Martindill, Judge. Affirmed.


         Neale B. Gold, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel and Patrice Plattner-Grainger, Deputy County Counsel, for Plaintiff and

Respondent.
       Rebecca G. appeals an order under Welfare and Institutions Code1 section 366.26

selecting adoption as the permanent plan for her daughter, Nevaeh G., and terminating

her parental rights. She contends that the court erred in finding that there was not a

beneficial parent-child relationship between her and Nevaeh within the meaning of

section 366.26, subdivision (c)(1)(B)(i) that precluded the termination of her parental

rights. We affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

       In July 2012, the San Diego County Health and Human Services Agency (the

Agency) filed a petition on behalf of then six-year-old Nevaeh under section 300,

subdivision (b) alleging that she was at substantial risk of serious physical harm or illness

because of Rebecca's inability to provide regular care for her due to mental illness,

developmental disability, or substance abuse.2 The petition specifically alleged that

Rebecca had used methamphetamine and alcohol to excess and had been arrested for

being drunk in public on July 13 and July 20, 2012, and that Nevaeh was with her when


1      All statutory references are to the Welfare and Institutions Code unless otherwise
specified.

2       Effective June 20, 2014, subdivision (b) of section 300 was redesignated
subdivision (b)(1). (Stats. 2014, ch. 29, § 64.) Subdivision (b)(1) provides, in relevant
part, that a child comes within the jurisdiction of the juvenile court if "[t]he child has
suffered, or there is a substantial risk that the child will suffer, serious physical harm or
illness as a result of the failure or inability of his or her parent . . . to adequately supervise
or protect the child, . . . or by the willful or negligent failure of the parent . . . to provide
the child with adequate food, clothing, shelter, or medical treatment, or by the inability of
the parent . . . to provide regular care for the child due to the parent's . . . mental illness,
developmental disability, or substance abuse."
                                                  2
she was arrested on July 20. The petition further alleged that Rebecca had a history of

substance abuse and had previously participated in two voluntary case plans and a prior

dependency case for Nevaeh.

       Officers from the San Diego County Sheriff's Department took Nevaeh into

custody on July 20, 2012 when they responded to a domestic disturbance call involving

Rebecca, who had thrown a bottle at a vehicle after someone in the vehicle called her a

"crack head." The officers observed that Nevaeh was filthy and had severe eczema.

Nevaeh told an officer that she had been walking all day and had eaten only two

doughnuts that day. Rebecca was arrested for being drunk in public and Nevaeh was

taken to Polinsky Children's Center. Rebecca admitted to an Agency social worker who

met with her in jail that she had used methamphetamines and had smoked "spice," a

synthetic form of marijuana, during the week that she was arrested.

       The Agency's detention report summarized Rebecca's history with the Agency.

Rebecca participated in voluntary services from February to September 2006 as a result

of Nevaeh's testing positive for marijuana at birth. Rebecca did not test positive for drugs

during the voluntary case, but she failed to follow through with other terms of her case

plan. Another voluntary case was opened in October 2007 after Rebecca and the

maternal grandmother engaged in a physical altercation that led to Rebecca's arrest.

Rebecca completed a 90-day residential substance abuse program in that case, but failed

to participate in outpatient substance abuse treatment or therapy, as she had agreed to do

in her voluntary case plan.

                                             3
       The Agency took Nevaeh into protective custody and initiated a dependency case

on her behalf in July 2008 due to general neglect after police found her with her maternal

grandmother in the grandmother's bedroom during a search of the home, and found that

the grandmother was in possession of methamphetamine. During the dependency case,

Rebecca participated in therapy, home parenting services, and outpatient substance abuse

treatment. The court terminated jurisdiction in that case in September 2010.

       The Agency social worker spoke with Rebecca's first cousin, Valerie C., who said

that she and Rebecca considered themselves sisters. Valerie went to Rebecca's home in

December 2011 to pick up Nevaeh because Rebecca was not feeding or caring for

Nevaeh. Valerie expressed concern about Nevaeh and said that Rebecca mentally and

physically abused Nevaeh. Valerie cared for Nevaeh for a couple of months. She told

the social worker that Rebecca had been using drugs since she was a teenager and that

she had an alcohol problem that had recently increased. She thought Rebecca might need

a mental health evaluation because she would "say random things."

       The Agency reported in its jurisdiction/disposition report that Nevaeh was

detained with Wendy T., a nonrelative extended family member (NREFM).3 Rebecca

told an Agency social worker that she had asked her aunt, Donna D., and Wendy T. to

"come and get" Nevaeh because "she's being bad. I can't take care of her." Rebecca

wanted Wendy to have legal guardianship over Nevaeh. She stated, "My kid is bad. She

3       Section 362.7 provides that "[a] 'nonrelative extended family member' is defined
as an adult caregiver who has an established familial relationship with a relative of the
child . . . or a familial or mentoring relationship with the child."
                                                4
needs her ass whooped and you guys won't let me do it." Wendy and Donna both

expressed concern about Rebecca's mental health and her ability to consistently care for

Nevaeh. Rebecca told the social worker that she thought she had a mental health

problem, but she did not know what it was. She was happy with Nevaeh's placement

with Wendy. She said that it was what she had wanted "for a long time," and that she had

been trying to arrange it before the Agency got involved.

       Nevaeh told the social worker that she called Wendy "Nana," and that she liked

living at Nana's house because Nana took care of her. When asked what taking care of

her meant, Nevaeh said that Nana fed her, bathed her, and helped her go to bed at night.

       At the jurisdiction hearing, the court sustained the petition and made a true finding

on the count under section 300, subdivision (b) by clear and convincing evidence. At a

later disposition hearing, the court declared Nevaeh a dependent of the court, and

removed her from Rebecca's custody. The court placed Nevaeh with an approved

NREFM and ordered Rebecca to comply with reunification services.

       The Agency's report for the six-month review hearing noted that Nevaeh remained

placed with Wendy and that she reported feeling safe and loved in "Nana's" home.

Wendy had been diligently attending to Nevaeh's medical and emotional needs.

       Rebecca called the social worker in early September 2012 and reported that she

was at the Isis House Crisis Center for the severely mentally ill. She had called a crisis

line and was taken to a hospital where she was kept overnight before being released to

Isis House. The hospital assessed her as presenting with depression and suicidal ideation.

                                             5
Rebecca left Isis House on September 12, 2012. The next day, San Diego police officers

took her to the San Diego County Psychiatric Hospital from the Jane Westin Center,

where staff reported that she had been irritable and that there were concerns that she

might pose a danger to others. She was discharged from the county hospital on

September 20, 2012.

       On October 10, 2012, Rebecca called the social worker from the Las Colinas

Detention Center and reported that she had been arrested following a violent altercation

with her ex-girlfriend, Janice K., after she (Rebecca) drank an entire 750 milliliter bottle

of rum. Janice told the police that Rebecca had bitten her on the right forearm and would

not let go. As a result, Janice suffered a laceration on her forearm that was approximately

four inches long and two inches wide. Rebecca was arrested for mayhem and battery

with serious bodily injury, but the district attorney's office declined to prosecute the case.

       Wendy informed the social worker on October 19, 2012 that Rebecca had entered

the "CRASH" program.4 A staff member of the program named Robin told the social

worker that Rebecca had admitted to smoking spice and using methamphetamine and

alcohol days before her admission. Robin reported that Rebecca was "really out of it."

She was making odd comments, not doing well with the other residents, and not

following rules. Robin expressed concern that Rebecca might be in a drug-induced




4   The Agency states in its responding brief that CRASH is an acronym for
Community Resources and Self Help.
                                         6
psychosis. Approximately 20 minutes after the social worker's conversation with Robin,

Robin called the social worker back to report that Rebecca had left the program.

       Rebecca was readmitted to the county mental health facility on October 20, 2012

and was discharged on October 22. Medical records from her inpatient stay revealed that

police took her there after they found her trespassing on private property in a psychotic

state. She tested positive for "THC and benzos" and admitted to having used

methamphetamine a few days earlier. At the time she was discharged, she was diagnosed

as having a drug induced psychotic disorder with delusions, mood disorder, and

dependence on alcohol, amphetamine, and cannabis.

       On October 25, Rebecca entered a Christian faith-based, residential recovery

program called Cornerstone Restoration Ranch (Cornerstone). On November 7, the

director of Cornerstone told the social worker that Rebecca was "not in reality most of the

time," and that Rebecca heard voices and asked if they were real. Rebecca was

prescribed medications to treat psychosis, anxiety, and insomnia. On November 14, the

director of Cornerstone reported that Rebecca was doing much better. As of the end of

November, Rebecca was undergoing therapy and was consistently taking her prescribed

medications. In January 2013 she tested negative for all substances screened in a drug

test that the social worker requested.

       In August 2012, the social worker completed the "Three Houses" exercise with

Nevaeh, in which Nevaeh drew a "House of Good Things," a "House of Worries," and a



                                             7
"House of Wishes." Nevaeh also added a "House of Sad."5 Nevaeh's House of Good

Things included her caregiver, a family friend, and the social worker. Her House of

Worries and House of Sad included boys who made fun of her at school and a sad face of

herself. In her House of Wishes she listed more friends, to be a fairy, a magical unicorn,

and "a mom that doesn't threaten me," and drew a picture of herself smiling. Nevaeh had

consistently told the social worker that she loved her mother and wanted more visits with

her.

       At the six-month review hearing, the court found that Rebecca had made

substantive progress with her case plan and ordered the Agency to continue to provide

her services. The court continued Nevaeh's NREFM placement.

       The Agency's report for the 12-month review hearing filed on August 9, 2013

stated that Nevaeh had been on a 60-day trial visit with Rebecca since June 30, 2013.

When the trial visit began, Rebecca was in the residential Cornerstone program. Rebecca

left Cornerstone in July and on August 6, she and Nevaeh moved into a sober living

facility through the McAlister Institute SAFE Housing Program. During that transition

period, Rebecca consistently checked in with the Agency and showed that she was caring

for Nevaeh's needs.

       The Agency reported that Nevaeh's mental and emotional status had dramatically

improved since the six-month review hearing. Nevaeh became immediately happier and

5      The social worker explained that the Three Houses exercises "is meant to elicit the
voice of the child and [her] perceptions of what is working well in [her] life, what [she] is
concerned about, and what [she hopes] will happen next."
                                             8
her tantrums "practically ceased" after she began having unsupervised and overnight

visits with Rebecca. In addition, enuresis and encopresis that Nevaeh had been

experiencing lessened dramatically after she began to spend more time with Rebecca.

Rebecca tested negative for substance abuse after she left Cornerstone, and she had been

consistently participating in therapy.

       At the 12-month review hearing on August 21, 2013, the court continued Nevaeh

as a dependent of the court, but placed her with Rebecca. The court set a review hearing

for February 18, 2014.

       On January 7, 2014, El Cajon police responded to a call reporting that a woman

(Rebecca) was striking a child and a second call from Rebecca reporting that a woman

(the first caller) was following her in a vehicle. Nevaeh told the police that Rebecca had

hit her on the arm and pushed her down when she refused to let go of a discarded

Christmas tree that she wanted to take home. Rebecca had to forcibly pull Nevaeh away

from the tree. After the incident, Nevaeh told a social worker that she felt safe with

Rebecca and wanted to go home with her.

       During an unannounced home visit on January 21, 2014, Rebecca was cheerful

and engaging and told the social worker that she was doing better than she had been at

the time of the incident on January 7, and was addressing with her therapist issues

regarding disciplining Nevaeh and dealing with the loss of her mother.6 Rebecca's

therapist reported that Rebecca was doing well in therapy and had made great progress in

6      Rebecca's mother had died the week before the January 7 incident.
                                          9
controlling her anger. Nevaeh's mental and emotional status had continued to improve.

She consistently told the social worker that she was happy and that she felt safe with her

mother and wanted to live with her mother. The Agency recommended that the court

place Nevaeh with Rebecca and terminate jurisdiction over her.

       On February 27, 2014, the Agency filed a section 387 petition alleging that

Nevaeh's placement with Rebecca had "not been effective in the protection or

rehabilitation of the child." The petition alleged that from January 7, 2014 to the present,

Rebecca had hit Nevaeh on several occasions and had threatened to physically harm her.

Nevaeh had reported being hungry and having little or nothing to eat. On February 4,

Nevaeh was prescribed an antibiotic for a urinary tract infection, but Rebecca had not

picked up the prescription despite numerous attempts by the doctor's office to contact her.

A relative picked up the antibiotics 10 days later. On February 24, Rebecca was

hospitalized under section 5150 because she attacked a roommate. Rebecca had stopped

attending meetings and drug testing at her sober living facility, and Nevaeh had reported

feeling unsafe in Rebecca's care.

       The Agency reported that it had received a referral stating that Rebecca and

Nevaeh were living in a sober living facility for women and children, and Rebecca

regularly got into arguments with other women at the facility. Rebecca had screamed,

yelled, and cussed at the other women in front of Nevaeh, and stated, "If I had a fucking

gun I would shoot up everyone in here." She had stopped participating in the program's

meetings and drug testing. On February 24, she punched her roommate in the face, in

                                             10
front of Nevaeh, when the roommate came out of the shower. Rebecca reported that her

sister, who was not present, told her to do it. Rebecca then took Nevaeh into another unit

where she (Rebecca) cornered a woman and appeared to be about to hit the woman when

staff intervened. Police transported Rebecca to the hospital to be assessed.

       The Agency filed a detention report stating that Nevaeh was detained with

NREFMs Travis and Danielle H. The Agency reported that Nevaeh had witnessed all of

Rebecca's irrational behavior and was "forced to make adult decisions all of the time."

Nevaeh administered her own medications and breathing treatments for her asthma

because Rebecca failed to do it. Nevaeh was constantly trying to explain and excuse

Rebecca's behavior, telling people that Rebecca had been abused as a child and that was

why she acted the way she did.

       Nevaeh told the social worker on February 25, 2014 that Rebecca had hit her with

a closed fist between the eyes and it hurt "really bad." She said that Rebecca had been

hitting her all her life, but mostly on the butt. She told the social worker that she did not

feel safe with Rebecca and did not want to go back to Rebecca. She raised her voice and

added, "and you can tell anyone that." The Agency recommended that visitation between

Rebecca and Nevaeh be supervised.

       The Agency filed a jurisdiction/disposition report on March 19, 2014. The

Agency reported that it had received a hotline referral on March 4 stating that Nevaeh

had told her caregiver that someone had touched her "down there," and that it hurt, but

she would not reveal who had done it. The Agency received another referral on March 5

                                              11
stating that Rebecca had put her tongue on Nevaeh's private parts when Nevaeh was two

years old and was sleeping. Rebecca told the reporting person that she felt very guilty

about having done it, and that she did it to determine if anyone had abused Nevaeh. She

explained that once she touched her tongue to Nevaeh's "privates," she would be able to

tell if anyone had done that before. The next day Rebecca told the social worker that she

had never licked, touched, or inserted anything into Nevaeh's vagina at age two or any

other age, and that voices told her to say that she had licked Nevaeh's vagina. The voices

told her that if she did not say it, she would have to do it.

       Rebecca later told the social worker that all of her problems started when she

stopped taking her medication in late October or early November, 2013. She could not

recall what medication she had been taking, but she remembered that it helped her

function day to day and that she did not hear voices while she was taking it. When the

social worker asked her why she stopped taking the medication, she said, "I don't know, I

just did not reorder." Rebecca's psychiatrist diagnosed her as having a psychotic disorder

and being borderline bipolar. He prescribed her a medication to address the psychotic

disorder and reduce her episodes of hearing voices. The Agency concluded that

Rebecca's inability "to follow up on" Nevaeh's basic needs placed Nevaeh's health at risk.

       At a jurisdiction hearing on March 25, 2014, the court made a true finding on the

section 387 petition, removed Nevaeh from Rebecca's custody, and placed her with a

NREFM. The court terminated Rebecca's reunification services and set a section 366.26

hearing.

                                              12
         The Agency's report for the section 366.26 hearing, prepared by social worker

Crystal Irving, stated that Nevaeh was placed in a confidential NREFM's home where she

had resided since February 25, 2014. Nevaeh presented as a "happy child with a dazzling

personality." She consistently reported that she liked living with her current caregivers

because she always felt safe and well cared for by them. She became visibly upset when

she talked and thought about the trauma she experienced when she was a victim of sexual

abuse.

         Visits between Rebecca and Nevaeh had been supervised by the current

confidential caregiver, who was advised to cancel a visit if Rebecca appeared to be under

the influence of drugs or alcohol. Rebecca agreed to reschedule a visit if she was hearing

voices, and she cancelled a visit in early March for that reason.

         Social worker Irving supervised a visit between Nevaeh and Rebecca on May 2,

2014. Nevaeh said that she missed her mother because she was "like her big teddy bear."

The visit went well and Nevaeh said that she "felt loved." When it was time for the visit

to end, Nevaeh continued to hug Rebecca. The visit ended pleasantly and "Nevaeh

walked to the car with a smile." Irving reported that "[t]here was no emotional display of

sadness due to the visit ending." A visit on May 8 also went well. Irving reported that

"Nevaeh appeared to be happy to have had a visit with her mother, as indicated by her

smiling and hugging her mother." Irving again reported that Nevaeh displayed no

emotion when Rebecca left.



                                             13
       Irving supervised a visit on May 25, 2014 at the drug and alcohol treatment

facility where Rebecca was residing. Nevaeh sang, "mommy mommy mommy" as she

and Irving approached the facility, and she was happy to see Rebecca. Rebecca and

Nevaeh made Fourth of July lanterns together and then played together on playground

equipment. Nevaeh jumped into Rebecca's arms and talked about school. Irving reported

that when the visit ended, Nevaeh separated from Rebecca with ease and displayed no

emotion.

       Irving reported that Nevaeh's caregivers were married and had a son together, and

were emotionally and financially secure. The female caregiver had known Nevaeh's

family for over 30 years. She had watched Nevaeh grow and developed a strong bond

with her over the years. She and her husband wanted to adopt Nevaeh to offer her the

stability, safety, and permanency that Nevaeh needed. Nevaeh stated that if she could

choose with whom she could live, she would choose her current caregivers. She said that

she "always has food" and enjoyed having her own room, and that she felt "the safest

with [her caregivers]" and never got hit.

       Irving's assessment was that although Nevaeh loved and had an affectionate

relationship with Rebecca, Rebecca had not shown that she played a parental role in

Nevaeh's life. Nevaeh referred to Rebecca as "mommy" but, in Irving's view, "the

relationship models that of a sibling relationship. They talk, laugh, and appear to enjoy

each other's company, but there is no parenting demonstrated. Nevaeh looks to her

current caregiver to get her needs met. [Rebecca] even looks to the current caregiver to

                                            14
make decisions regarding Nevaeh, as indicated by her asking if Nevaeh can have a piece

of candy." The Agency recommended that the court terminate parental rights and order a

permanent plan of adoption for Nevaeh.

       Rebecca filed a section 388 petition on July 23, 2014, requesting that the court

change its order terminating her reunification services and setting the section 366.26

hearing, and enter a new order placing Nevaeh with her and either closing the case or

providing further reunification services. As changed circumstances, Rebecca alleged that

the allegations that she had sexually abused Neveah and neglected her by delaying

medical treatment had been closed as inconclusive. Rebecca further alleged that she had

entered KIVA (a drug and alcohol treatment program), all of her drug tests during her

participation in the program had been negative, she continued to attend Alcoholics

Anonymous and Narcotics Anonymous meetings and therapy, and she had completed an

anger management class.

       Irving filed an addendum report stating that the Agency opposed Rebecca's section

388 petition and continued to recommend termination of parental rights and adoption as

Nevaeh's permanent plan. Irving noted that Rebecca had a long history of substance

abuse that could not "be easily removed or ameliorated," and that Rebecca was "in the

initial stage of recovery and is 'in progress' of addressing her substance abuse issues."

Irving stated that the Agency commended Rebecca "for the progress she has made in

treatment, however, she has not demonstrated to a significant degree that she has



                                             15
alleviated the risks that led to Nevaeh's removal." Irving reiterated her assessment that

Rebecca had not played a parental role in Nevaeh's life.

       Irving reported that Nevaeh's needs were appropriately and consistently being met

in her current placement, and that Nevaeh had conveyed that she wanted to remain in her

current placement because that was where she felt the safest. Nevaeh's caregiver called

Irving on July 24, 2014 and stated that Nevaeh had told her that she did not want

overnight visits with Rebecca because she did not "have [her caregiver's] phone number

to call if something happened." Nevaeh told her caregiver that she did not want Rebecca

to know where she lived because she was afraid that Rebecca would "come and beat her

up in the middle of the night." She said that she was not currently afraid of Rebecca

because the caregiver was always with her.

       Nevaeh also told her caregiver that one night at her grandmother's home, Rebecca

told her that she (Rebecca) wanted a boyfriend. Rebecca then proceeded to show Nevaeh

what she wanted the boyfriend to do to her (Rebecca) by showing Nevaeh "nasty videos

and . . . touching her private parts and sticking her fingers in it." The caregiver asked

Nevaeh if Rebecca had ever touched her like that. Nevaeh said "no," Rebecca only

touched herself. Nevaeh added that "Robert did that sometimes."7 Rebecca later took

her medication and told Nevaeh that she (Rebecca) "should not have done that." When

Irving asked Rebecca if she had touched her vagina in Nevaeh's presence or had ever

7       Irving had Nevaeh draw a "Safety/Permanency House" that included a list of
people who were not allowed in the house. On that list, Nevaeh identified "Robert" as
"her's [sic] nona's son."
                                           16
shown Nevaeh "nasty videos," Rebecca said she did "not recall." Rebecca told Irving

that she believed that Nevaeh had fabricated those allegations because "Nevaeh never felt

safe with [her], so she made it up so that she wouldn't have to [come] back with [her]."

       The court denied Rebecca's section 388 petition on July 29, 2014, and held a

contested section 366.26 hearing on September 25. The court received the Agency's

reports in evidence and heard testimony from Irving and Rebecca. After hearing

argument on the section 366.26 issues, the court found by clear and convincing evidence

that Nevaeh was likely to be adopted and that none of the circumstances specified in

section 366.26, subdivision (c)(1)(B) that would make termination of parental rights

detrimental to Nevaeh existed. In its oral ruling, the court stated that it found "by the

evidence presented that the relationship [between Rebecca and Nevaeh] is more of a

friendly familial relationship, and it does not rise to the level of a parent[-]child bond that

would outweigh the benefits of a permanent home." The court terminated parental rights

and referred Nevaeh to the Agency for adoptive placement.

                                       DISCUSSION

       Rebecca contends that the court erred in finding that the beneficial parent-child

relationship exception of section 366.26, subdivision (c)(1)(B)(i), did not apply to

preclude the termination of her parental rights. " 'At a permanency plan hearing, the

court may order one of three alternatives: adoption, guardianship or long-term foster care.

[Citation.] If the dependent child is adoptable, there is a strong preference for adoption

over the alternative permanency plans.' [Citation.] 'Once the court determines the child

                                              17
is likely to be adopted, the burden shifts to the parent to show that termination of parental

rights would be detrimental to the child under one of the exceptions listed in section

366.26, subdivision (c)(1). [Citations.] Section 366.26, subdivision (c)(1)(B)(i),

provides an exception to termination of parental rights when "[t]he parents have

maintained regular visitation and contact with the child and the child would benefit from

continuing the relationship." ' " (In re G.B. (2014) 227 Cal.App.4th 1147, 1165.)

        This court has interpreted "the 'benefit from continuing the parent[-]child

relationship' exception to mean the relationship promotes the well-being of the child to

such a degree as to outweigh the well-being the child would gain in a permanent home

with new, adoptive parents. In other words, the court balances the strength and quality of

the natural parent[-]child relationship in a tenuous placement against the security and the

sense of belonging a new family would confer. If severing the natural parent[-]child

relationship would deprive the child of a substantial, positive emotional attachment such

that the child would be greatly harmed, the preference for adoption is overcome and the

natural parent's rights are not terminated." (In re Autumn H. (1994) 27 Cal.App.4th 567,

575.)

        "A parent asserting the parental benefit exception has the burden of establishing

that exception by a preponderance of the evidence. [Citation.] It is not enough to show

that the parent and child have a friendly and loving relationship. [Citation.] ' "Interaction

between [a] natural parent and child will always confer some incidental benefit to the

child. . . ." ' [Citation.] For the exception to apply, 'a parental relationship is

                                               18
necessary[.]' [Citation.] ' "While friendships are important, a child needs at least one

parent. Where a biological parent . . . is incapable of functioning in that role, the child

should be given every opportunity to bond with an individual who will assume the role of

a parent. " ' " (In re J.C. (2014) 226 Cal.App.4th 503, 529.)

       We apply the substantial evidence standard of review to the factual issue of

whether there is a beneficial parent-child relationship, and the abuse of discretion

standard to the determination of whether there is a compelling reason for finding that

termination of parental rights would be detrimental to the child. (In re J.C., supra, 226

Cal.App.4th at pp. 530-531; In re K.P. (2012) 203 Cal.App.4th 614, 621-622; In re

Bailey J. (2010) 189 Cal.App.4th 1308, 1314-1315.) The latter determination "calls for

the juvenile court to determine the importance of the relationship in terms of the

detrimental impact that its severance can be expected to have on the child and to weigh

that against the benefit to the child of adoption . . . ." (In re J.C., supra, at p. 531.)

       In applying the substantial evidence standard of review, we do not consider the

credibility of witnesses, attempt to resolve conflicts in the evidence or weigh the

evidence. Instead, we draw all reasonable inferences in support of the findings, view the

record favorably to the juvenile court's order and affirm the order even if there is

substantial evidence supporting a contrary finding. (In re Baby Boy L. (1994) 24

Cal.App.4th 596, 610; Amanda H. v. Superior Court (2008) 166 Cal.App.4th 1340,

1346.) On appeal, the parent has the burden of showing that there is no evidence of a



                                               19
sufficiently substantial nature to support the court's finding or order. (In re L.Y.L. (2002)

101 Cal.App.4th 942, 947.)

       We conclude that Rebecca has not met her burden of establishing that the

beneficial relationship exception to adoption applies. The evidence sufficiently supports

the court's finding that Rebecca's relationship with Nevaeh did "not rise to the level of a

parent[-]child bond that would outweigh the benefits of a permanent home." Irving's

assessment was that Nevaeh loved Rebecca and that their relationship was affectionate,

but Rebecca had not shown that she played a parental role in Nevaeh's life. Irving stated

that "the relationship models that of a sibling relationship. They talk, laugh, and appear

to enjoy each other's company, but there is no parenting demonstrated." The court was

entitled to find Irving's opinion credible and to give great weight to her assessment. (In

re Casey D. (1999) 70 Cal.App.4th 38, 53.)

       As noted, to overcome the preference for adoption and preclude termination of

parental rights at a permanency plan hearing, the evidence must support a finding that

"severing the natural parent[-]child relationship would deprive the child of a substantial,

positive emotional attachment such that the child would be greatly harmed . . . ." (In re

Autumn H., supra, 27 Cal.App.4th at p. 575, italics added.) Even assuming that the

evidence shows the existence of a parent-child relationship between Rebecca and Nevaeh

that provided some benefit to Nevaeh, we conclude that the court could reasonably find

that severing the relationship would not cause Nevaeh to be greatly harmed.



                                             20
       Throughout the dependency proceedings, Nevaeh repeatedly focused on her own

safety, frequently stating that she felt unsafe with Rebecca and that she felt safe in her

NREFM placements, and that her needs were met in those placements. Nevaeh reported

feeling safe and loved in Wendy's home. After Rebecca was hospitalized under section

5150 in February 2014 because she attacked a roommate, Nevaeh told a social worker

that she did not feel safe in Rebecca's care. She consistently reported that she liked living

with her current caregivers because she always felt safe and well cared for. She did not

want overnight visits with Rebecca because she did not "have [her caregiver's] phone

number to call if something happened." She told her caregiver that she did not want

Rebecca to know where she lived because she was afraid that Rebecca would "come and

beat her up in the middle of the night." She said that she was not currently afraid of

Rebecca because the caregiver was always with her. Rebecca herself admitted to Irving

that Nevaeh "never felt safe with [her]," and that she believed that Nevaeh fabricated

allegations that she (Rebecca) had engaged in inappropriate sexual conduct because

Nevaeh did not want to be returned to her custody.

       At the section 366.26 hearing, Irving testified that her opinion about the

relationship between Rebecca and Nevaeh was affected by reports that Nevaeh had

"nightmares that her mother would come in and beat her up in the middle of the night"

and that Nevaeh had sometimes "soiled herself due to her fears regarding the relationship

with her mother." Irving testified that recent anxiety Nevaeh had been exhibiting was

"directly related to [Nevaeh's] fear of being placed with her mother." Irving further

                                             21
testified that Nevaeh was "very concerned about not wanting to hurt her mother's

feelings . . . ." Irving believed that Nevaeh "want[ed] to see her mom as a friendly

visitor, because she's stated that she doesn't want to be in her care full time and have that

maternal type of relationship."

       Nevaeh stated that if she could choose with whom she could live, she would

choose her current caregivers. She said that she "always has food" and enjoyed having

her own room, and that she felt safest with her caregivers and never gets hit. Nevaeh had

asked her current caregivers if she could call them mom and dad, and had asked that her

last name be changed to their last name. Irving believed "that even if [Nevaeh] becomes

sad around the fact that visits [with Rebecca] are being discontinued, in the long run in

will definitely benefit her to be adopted by her caregivers." The evidence in the record

amply supports a finding that severance of Nevaeh's parent-child relationship with

Rebecca would not cause Nevaeh to be greatly harmed, even if Rebecca occupied a

parental role in Nevaeh's life. Accordingly, substantial evidence supports the court's

finding that there was not a parent-child relationship between Rebecca and Nevaeh that

would outweigh the benefits of adoption.




                                             22
                                    DISPOSITION

      The order terminating parental rights and selecting adoption as the permanent plan

for Nevaeh is affirmed.


                                                                            AARON, J.

WE CONCUR:


HUFFMAN, Acting P. J.


McDONALD, J.




                                          23